Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-10 are currently pending and presented for examination on the merits.
Election/Restrictions
Applicant's election with traverse of species election of atypical facial pain in the reply filed on April 28, 2020 is acknowledged.  The traversal is on the ground(s) that restriction should not be required here since the entire scope of the claimed invention has already been searched and examined. This is not found persuasive because the examiner is utilizing the restriction and/or election requirement properly. With regards to the unexpected results, the references is not by any of the applicants of the application. In addition the examiner has not issued a rejection to counter argue the references of record with unexpectancy. 
Claims 1-9 are under examination in the instant office action.
Priority
	Acknowledgement is made that the instant application is a continuation (CON) of U.S. Non-Provisional Application No. 13/438,410 filed on April 3, 2012 now abandon which claims benefit to a U.S. Provisional Application No. 61/471,928 filed on April 5, 2011, which claims foreign priority to EP 11 002 810.2 filed on April 5, 2011.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on May 28, 2019, September 12, 2019, January 28, 2020, April 28, 2020, May 20, 2020 and August 5, 2020 have been received and considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yeomans et al. (US 2010/0080797) in view of Lange et al. (US 2009/0012180 A1).
	Yeomans et al. teaches methods for the treatment and prevention of trigeminal never-associated pain [abstract] and the administration of analgesic agents that result in pain relief to an individual suffering from chronic head pain arises from trigeminal neuralgia and atypical facial pain [claims 1-2]. An example of an analgesic agent that can be used to treat moderate to 
	Yeomans et al. does not specifically teach the administration of tapentadol orally [claim 3]; pharmaceutical dosage in the form of a tablet [claim 7] and wherein the tapentadol is administered in a dosage amount of from 10 to 300 mg [claim 9]. 
Lange et al. teaches the tapentadol is used for the treatment if modern to severe acute and chronic pain [0027]. The administration of tapentadol can be adjusted to orally, buccally, and intravenously [0062]. The daily dose of tapentadol is within the range of from 20-550 mg [0079].The agent can be manufacture in a solid formulation  such as tablet, tapentadol can be granulated with a pharmaceutical carrier [0163]. The optimal dose is defined as the dose providing a meaningful improvement of pain with acceptable side effects in the patient’s perception (maximum therapeutic benefit) [0180].
A person of ordinary skilled in the art at the time of the invention would have found it prima facie obvious to develop a method of treating trigeminal neuralgia and atypical facial pain by administering an effective amount of tapentadol because Yeomans et al. taught treating trigeminal neuralgia and atypical facial pain by administering an effective amount of opioids such as tapentadol.  Thus, one skilled in the art would have reasonable expectation of success that tapentadol would treat trigeminal neuralgia and atypical facial pain based on it is analgesic effects. Selection of a known material based on its suitability for its intended use is obvious absent a clear showing of unexpected results attributable to the Applicant’s specific selection.  See e.g., In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The skilled artisan would have found ample instruction and motivation to treat trigeminal neuralgia and atypical facial pain et al. Therefore, the instantly claimed method of treatment is obvious over the teachings of Yeomans et al. The skilled artisan would have been motivated to administer tapentadol orally because Yeomans et al. taught administration of tapentadol orally (i.e., buccal) and Lange et al. taught that tapentadol can be administered orally and buccally. In addition the skilled artisan would have understood that tapentadol can be administered orally because Lange et al. taught that tapentadol can be administered orally and buccally for the treatment of chronic pain.  Furthermore, the skilled artisan would have been motivated to formulate tapentadol in the form of a tablet because Lange et al. taught that tapentadol can be formulated in solid form and tablet for the treatment of chronic pain.
In regards to the instantly claimed limitation wherein the tapentadol is administered in a dosage amount of from 10 to 300 mg as recited in claim 9.  Lange et al. demonstrates that an overlapping amount of tapentadol ranging from 20 mg -550 mg is effective for the treatment of pain. The skilled artisan would have been motivated to adjust or used such amount of tapentadol since Lange et al. taught that the doses are defined as the dose providing a meaningful improvement of pain with acceptable side effects in the patient’s perception (maximum therapeutic benefit). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Yeomans et al. in combination with Lange et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made. 
Conclusion
Rejection of claims 1-9 is proper.
No claims are allowed.
Claim 10 is withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627